TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00340-CV


Texas Health and Human Services Commission and Albert Hawkins in his official capacity
as Executive Commissioner, Texas Health and Human Services Commission, Appellants

v.


International Business Machines Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN500839, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellants Texas Health and Human Services Commission and Albert Hawkins, in
his official capacity as Executive Commissioner, Texas Health and Human Services Commission
and appellee International Business Machines Corporation have submitted an agreed motion to
dismiss this appeal and have agreed that each party will bear its own costs associated with this
appeal.  We grant the motion and dismiss the appeal with costs assessed according to the parties'
agreement.  See Tex. R. App. P. 42.1(a). (1)

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Agreed Motion

Filed:   July 28, 2005
1.   Appellee's pending motion to dismiss the appeal for want of jurisdiction is dismissed.